Citation Nr: 0428907	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for a back disability.  The veteran perfected an 
appeal on this issue.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The preponderance of the probative evidence shows that 
the veteran's currently diagnosed back disability is not 
related to an in-service disease or injury.

3.  The veteran was not engaged in combat while in service.  


CONCLUSION OF LAW

The back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1101, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2002 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  As an alternative, 
he could obtain the evidence and submit it to the RO.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  
 
The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  
 
Although the April 2002 notice was sent following the July 
2000 decision, the veteran has had more than a year following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the April 2002 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claim in a February 2004 supplemental 
statement of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The veteran 
was given the opportunity to present evidence at a hearing, 
but did not report.  For these reasons the Board finds that 
the veteran has not been prejudiced by having been notified 
of the evidence needed to substantiate his claim following 
the RO's July 2000 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  
 
The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, VA is obligated to provide 
the veteran a VA examination, unless VA determines that an 
examination is not required to substantiate the claim.  
38 C.F.R. § 3.159(c) (2003).  
 
The evidence associated with the claims file includes the 
veteran's service medical records, VA medical records from 
1999 to 2003, and a VA medical examination from December 
2003.  The RO requested the veteran's 1963 VA Medical Center 
(VAMC) and 1948 Long Island College Hospital treatment 
records and found the records were lost or destroyed.  The 
veteran has also submitted private treatment records in 
support of his claim.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Background

The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses related to a back 
disability during military service.

The Board notes that the veteran initially claimed 
entitlement to VA compensation benefits in March 1949 for 
"arthritic rheumatism."  He did not describe the specific 
location of the "arthritic rheumatism."  He then stated 
that the disorder began in 1946, and he denied having 
received any treatment during service.  In a May 1949 rating 
decision the RO denied entitlement to service connection for 
pain and swelling in the left leg and ankle, claimed as 
rheumatoid arthritis.

The veteran initially claimed entitlement to service 
connection for his back disorder in May 2000, almost 55 years 
after he was separated from service.  He states that in 1948, 
three years after being discharged from service, he started 
having back problems and sought treatment from Dr. T. in 
September 1948 as shown in a May 1949 medical report.  Dr. T. 
found that the veteran had migratory and transient pain in 
his lower back of two years duration.  Laboratory tests at 
that time were negative for any abnormalities.  Dr. T. could 
find no objective findings or gross abnormalities.  

The veteran states that he was admitted into the Fort 
Hamilton VA Hospital in 1963 for his back problems.  Although 
the veteran's VA medical records can not be produced, the 
veteran remembers that he was told he needed a back operation 
and declined to have surgery.  According to the veteran, at 
that time the hospital made a brace for him, which he wore 
for three years.  He also stated that he sought 
rehabilitation for two years.  The veteran's medical records 
from July 1999 to October 2003 show that he sought treatment 
for various health-related problems, including his back pain.  

The veteran also submitted a January 2003 statement from Dr. 
B. and September 2003 statement from Dr. Z.  Both doctors 
treated the veteran for back-related problems as well as 
other health problems.  Dr. B. reports that the veteran has a 
complex medical condition that prevents him from walking more 
than a few blocks or standing for a long time.  Dr. Z. states 
that he has been treating the veteran since approximately 
September 2002 and that the veteran has chronic lower back 
pain with severe spinal stenosis.  

The RO provided the veteran a medical examination in December 
2003 in conjunction which his claim for service connection 
for a back disability.  The examining physician reviewed the 
veteran's claims file.  The examiner noted the onset of the 
veteran's back pain was in 1948, after his discharge from 
service.  After the onset of the veteran's back pain he was 
admitted to Long Island College Hospital in 1948 for two 
weeks in traction because of back pain.  In terms of the 
origin of the veteran's pain, the physician found no trauma 
or injury in the record that could have caused the veteran's 
current back disability.  

The veteran submitted various personal statements in 
conjunction with his claim for service connection for his 
back disability.  Specifically, the veteran's September 2003 
statement details what he did during service and what medical 
treatment he sought after service.  The veteran asserts that 
his current back disability was caused by the heavy lifting 
in service.  He further states that his back started hurting 
while he was in service, but he chose not to go to a field 
hospital for treatment.


Legal Criteria

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there are no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties. VAOPGCPREC 
12-99.

Section 1154(b) pertains to what happened while the veteran 
was in service, not the questions of current disability or of 
a nexus between the current disability and what happened in 
service.  Because a lay person is not competent to provide 
evidence that requires medical expertise, medical evidence is 
required to show that a disability currently exists and that 
the current disability is related to the injury or disease 
that was incurred in service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996) (table).


Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a back disability.

At the outset, the Board notes that the evidence fails to 
establish that the veteran developed arthritis of the lumbar 
spine within a year of his separation from service.  
Consideration of the provision applicable to chronic diseases 
has been given and there has been no indication or evidence 
suggesting the veteran's back disability developed within one 
year of his separation from service.  

In multiple statements the veteran asserted that he is a 
combat veteran.  In order to have served in combat duty the 
veteran must have engaged in combat with the enemy.  The term 
"engaged in combat with the enemy" means more than having 
served in a theater of combat operations.  In order to be 
considered a combat veteran, the evidence must show that the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The veteran's separation record 
indicates that he participated in various ground campaigns 
including Normandy.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  The 
veteran asserts that as a field lineman his duties were 
lifting 300-pound bales of wire to string up the connections 
for various gun batteries.  He lifted 800 pound power plants 
which were used to power the radio which had to be loaded and 
unloaded on a two and half ton truck.  He also lifted weapons 
during maneuvers and combat.   

However, the veteran does not describe a specific back injury 
that occurred while he was in service, regardless of whether 
he was serving in combat.  He claims that his back disorder, 
which initially became manifest after service, was caused by 
the lifting that he did while in service.  Because the 
veteran does not contend, and the evidence does not indicate, 
that the veteran injured his back while he was engaged in 
combat with the enemy, 38 U.S.C.A. § 1154(b) does not apply.

The Board further finds that there is no medical evidence 
that connects the veteran's back disability to his period of 
active service, or that the disability was present to a 
compensable degree within his first post-service year.  In 
fact, the veteran's first mention of this disability was in 
September 1948, three years after discharge from service, as 
documented by Dr. T.'s report.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical finding at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim).  
Although the veteran asserts that his back disability began 
in service, Dr. T.'s 1949 medical report indicates that his 
back pain may be have present for two years.  The Board finds 
that the contemporaneous medical report is entitled to more 
weight than the veteran's current contentions, made more than 
55 years after the time of his initial treatment for back 
pain.  Additionally, the veteran's December 2003 VA 
examination indicates the examining physician found no trauma 
or injury in the record which could have caused the his 
current back disability.  

The veteran's assertions that lifting heavy items while in 
service caused his present back disability are not probative 
because he is not competent to provide evidence of such, in 
that such an assessment requires medical knowledge that he 
does not possess.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence).  Here, nothing of record shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  

In summary, there is no evidence of any back condition during 
service, and the evidence shows the veteran first sought 
medical treatment for back pain three years after discharge.  
More importantly, the competent medical evidence fails to 
establish a link between the current disability and service.  
Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a back disability.  


ORDER

The appeal to establish entitlement to service connection for 
a back disability is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



